IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE
PETITION OF MICHAEL P.
YOUNGER FOR A WRIT OF
MANDAMUS

I
n

No. 84, 2015

5026030502

Submitted: February 25, 2015
Decided: March 16, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.
m

This 16111 day of March 2015, upon consideration of the petition of Michael
P. Younger for an extraordinary writ of mandamus, it appears to the Court that:

(l) The petitioner, Michael P. Younger, seeks to invoke the original
jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of
mandamus ordering the Superior Court to have all chain of custody documents
produced to Younger. The State of Delaware has filed an answer and motion to
dismiss Younger’s petition. After careful review, we ﬁnd that Younger’s petition
manifestly fails to invoke this Court’s original jurisdiction. Accordingly, the
petition must be dismissed.

(2) In September 2012, Younger was indicted for multiple drug offenses.
Younger pled guilty to one count of Tier 5 Possession in exchange for the State
dismissing the other charges. On April 12, 2013, the Superior Court granted the

State’s motion to declare Younger a habitual offender and sentenced Younger to

' Younger did not appeal the

ﬁve years of Level V incarceration Key Program.
Superior Court’s judgment.

(3) On April 17, 2014, Younger ﬁled a pro se motion for postconviction
relief.2 On April 25, 2014, the Superior Court ordered the Ofﬁce of Conﬂicts
Counsel to appoint Younger counsel. Younger ﬁled a pro se amended
memorandum of law in support of his motion for postconviction relief on May 27,
2014. Younger’s motion for postconviction relief remains pending in the Superior
Court.

(4) Younger ﬁled this petition for a writ of mandamus on February 23,
2015. Younger claims that chain of custody documents are vital to his motion for
postconviction relief and have been withheld from him. He also claims to have no
other legal remedy for obtaining the chain of custody documents.

(5) A writ of mandamus will only issue if the petitioner can show: (i) a
clear right to the performance of a duty; (ii) that no other adequate remedy is
available; and (iii) the Superior Court has arbitrarily failed or refused to perform its

3

duty. This Court “will not issue a writ of mandamus to compel a trial court to

' Younger was also sentenced at this time for his guilty plea to Possession of Drug Paraphernalia
in a different case. Younger’s petition for a writ of mandamus only refers to the case in which he
pled guilty to Tier 5 Possession.

2 A motion for postconviction relief was also ﬁled in the case in which Younger pled guilty to
Possession of Drug Paraphernalia.

3 In re Bordley, 545 A.2d 619, 620 (Del. 1988).

[\J

perform a particular judicial function, to decide a matter in a particular way, or to
dictate the control of its docket.”I A writ of mandamus may not be used as a
substitute for an appeal?

(6) Younger has not shown that he lacks an adequate legal remedy or that
the Superior Court arbitrarily failed or reﬁised to perform a duty owed to him. As
part of the postconviction proceedings, expansion of the record to include chain of
custody documents can be requested.6 Younger’s motion for postconviction relief
is currently pending. If the motion for postconviction relief is denied, then issues
relating to the production of the chain of custody documents can be raised in an

appeal of the order denying the motion for postconviction relief?

4 1d.

5 In re Noble, 2014 WL 5823030, at *1 (Del. Nov. 6, 2014) (citing Mamshefrke v. Harlihy, 214
A.2d 883, 885 (Del. 1965)).

6 In re Shockey, 2005 WL 2475731, at *2 (Del. Aug. 16, 2005) (citing Superior Court Criminal
Rule 61 (g)).

7 1d.

NOW, THEREFORE, IT IS ORDERED that the petition for the issuance of

a writ of mandamus is DISMISSED.

BY THE COURT:

TUM

Justice